Conformed to Federal Register version
SECURITIES AND EXCHANGE COMMISSION
17 CFR Part 276
[Release No. IA-5248; File No. 87-07-18]
RIN: 3235-AM36
Commission Interpretation Regarding Standard of Conduct for Investment Advisers
AGENCY: Securities and Exchange Commission.
ACTION: Interpretation.
SUMMARY: The Securities and Exchange Commission (the “SEC” or the “Commission”) is
publishing an interpretation of the standard of conduct for investment advisers under the
Investment Advisers Act of 1940 (the “Advisers Act” or the “Act’”).
DATES: Effective July 12, 2019.
FOR FURTHER INFORMATION CONTACT: Olawalé Oriola, Senior Counsel;
Matthew Cook, Senior Counsel; or Jennifer Songer, Branch Chief, at (202) 551-6787 or
TArules@sec.gov, Investment Adviser Regulation Office, Division of Investment Management,
Securities and Exchange Commission, 100 F Street NE, Washington, DC 20549-8549.
SUPPLEMENTARY INFORMATION: The Commission is publishing an interpretation of

the standard of conduct for investment advisers under the Advisers Act [15 U.S.C. 80b].!

 

15 U.S.C. 80b. Unless otherwise noted, when we refer to the Advisers Act, or any paragraph of the
Advisers Act, we are referring to 15 U.S.C. 80b of the United States Code, at which the Advisers Act is
codified, and when we refer to rules under the Advisers Act, or any paragraph of these rules, we are
referring to title 17, part 275 of the Code of Federal Regulations [17 CFR 275], in which these rules are
published.

Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 1 of 42 PagelD #: 185
TABLE OF CONTENTS

I. INTRODUCTION
A. Overview of Comments
Il. INVESTMENT ADVISERS’ FIDUCIARY DUTY

A. Application of Duty Determined by Scope of Relationship
B. Duty of Care

1. Duty to Provide Advice that is in the Best Interest of the Client

2. Duty to Seek Best Execution

3. Duty to Provide Advice and Monitoring over the Course of the
Relationship

C. Duty of Loyalty
Ill. | ECONOMIC CONSIDERATIONS
A. Background

B. Potential Economic Effects

L INTRODUCTION

Under federal law, an investment adviser is a fiduciary.” The fiduciary duty an
investment adviser owes to its client under the Advisers Act, which comprises a duty of care and
a duty of loyalty, is important to the Commission’s investor protection efforts. Also important to
the Commission’s investor protection efforts is the standard of conduct that a broker-dealer owes
to a retail customer when it makes a recommendation of any securities transaction or investment

strategy involving securities.? Both investment advisers and broker-dealers play an important

 

2 SEC v. Capital Gains Research Bureau, Inc., 375 U.S. 180, 194 (1963) (“SEC v. Capital Gains”); see also
infra footnotes 34-44 and accompanying text; Investment Adviser Codes of Ethics, Investment Advisers
Act Release No. 2256 (July 2, 2004); Compliance Programs of Investment Companies and Investment
Advisers, Investment Advisers Act Release No. 2204 (Dec. 17, 2003); Electronic Filing by Investment
Advisers; Proposed Amendments to Form ADV, Investment Advisers Act Release No. 1862 (Apr. 5,
2000). Investment advisers also have antifraud liability with respect to prospective clients under section
206 of the Advisers Act.

3 See Regulation Best Interest, Exchange Act Release No. 34-86031 (June 5, 2019) (Reg. BI Adoption”).
This final interpretation regarding the standard of conduct for investment advisers under the Advisers Act
(‘Final Interpretation”) interprets section 206 of the Advisers Act, which is applicable to both SEC- and

2
Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 2 of 42 PagelD #: 186
role in our capital markets and our economy more broadly. Investment advisers and broker-
dealers have different types of relationships with investors, offer different services, and have
different compensation models. This variety is important because it presents investors with
choices regarding the types of relationships they can have, the services they can receive, and how
they can pay for those services.

On April 18, 2018, the Commission proposed rules and forms intended to enhance the
required standard of conduct for broker-dealers’ and provide retail investors with clear and
succinct information regarding the key aspects of their brokerage and advisory relationships.” In
connection with the publication of these proposals, the Commission published for comment a
separate proposed interpretation regarding the standard of conduct for investment advisers under
the Advisers Act (“Proposed Interpretation”).° We stated in the Proposed Interpretation, and we
continue to believe, that it is appropriate and beneficial to address in one release and reaffirm—

and in some cases clarify—certain aspects of the fiduciary duty that an investment adviser owes

 

state-registered investment advisers, as well as other investment advisers that are exempt from registration
or subject to a prohibition on registration under the Advisers Act. This Final Interpretation is intended to
highlight the principles relevant to an adviser’s fiduciary duty. It is not, however, intended to be the
exclusive resource for understanding these principles. Separately, in various circumstances, case law,
statutes (such as the Employee Retirement Income Security Act of 1974 (“ERISA”)), and state law impose
obligations on investment advisers. In some cases, these standards may differ from the standard enforced
by the Commission.

4 Regulation Best Interest, Exchange Act Release No. 83062 (Apr. 18, 2018) (Reg. BI Proposal”).

Form CRS Relationship Summary; Amendments to Form ADV; Required Disclosures in Retail
Communications and Restrictions on the use of Certain Names or Titles, Investment Advisers Act Release
No. 4888 (Apr. 18, 2018) (“Relationship Summary Proposal”).

Proposed Commission Interpretation Regarding Standard of Conduct for Investment Advisers; Request for
Comment on Enhancing Investment Adviser Regulation, Investment Advisers Act Release No. 4889 (Apr.
18, 2018).

3
Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 3 of 42 PagelD #: 187
to its clients under section 206 of the Advisers Act.’ After considering the comments received,

we are publishing this Final Interpretation with some clarifications to address comments.®

A. Overview of Comments

We received over 150 comment letters on our Proposed Interpretation from individuals,

investment advisers, trade or professional organizations, law firms, consumer advocacy groups,

and bar associations.” Although many commenters generally agreed that the Proposed

Interpretation was useful, ° some noted the challenges inherent in a Commission interpretation

covering the broad scope of the fiduciary duty that an investment adviser owes to its clients

under the Advisers Act.'! Some of these commenters suggested modifications to or withdrawal

 

Further, the Commission recognizes that many advisers provide impersonal investment advice. See, e.g.,
Advisers Act rule 203A-3 (defining “impersonal investment advice” in the context of defining “investment
adviser representative” as “investment advisory services provided by means of written material or oral
statements that do not purport to meet the objectives or needs of specific individuals or accounts”). This
Final Interpretation does not address the extent to which the Advisers Act applies to different types of
impersonal investment advice.

In the Proposed Interpretation, the Commission also requested comment on: licensing and continuing
education requirements for personnel of SEC-registered investment advisers; delivery of account
statements to clients with investment advisory accounts; and financial responsibility requirements for SEC-
registered investment advisers, including fidelity bonds. We are continuing to evaluate the comments
received in response.

Comment letters submitted in File No. 87-09-18 are available on the Commission’s website at
https://www.sec.gov/comments/s7-09-18/s70918.htm. We also considered those comments submitted in
File No. 87-08-18 (Comments on Relationship Summary Proposal) and File No. 87-07-18 (Comments on
Reg. BI Proposal). Those comments are available on the Commission’s website at
https://www.sec.gov/comments/s7-08-18/s70818.htm and https://www.sec.gov/comments/s7-07-
18/s70718.htm.

See, e.g., Comment Letter of North American Securities Administrators Association (Aug. 23, 2018)
(‘“NASAA Letter”) (stating that the Proposed Interpretation is a “useful resource”); Comment Letter of
Invesco (Aug. 7, 2018) (“Invesco Letter’) (agreeing that “there are benefits to having a clear statement
regarding the fiduciary duty that applies to an investment adviser’).

See, e.g., Comment Letter of Pickard Djinis and Pisarri LLP (Aug. 7, 2018) (“Pickard Letter”) (noting the
Commission’s “efforts to synthesize case law, legislative history, academic literature, prior Commission
releases and other sources to produce a comprehensive explanation of the fiduciary standard of conduct”);
Comment Letter of Dechert LLP (Aug. 7, 2018) (“Dechert Letter”) (“It is crucial that any universal
interpretation of an adviser’s fiduciary duty be based on sound and time-tested principles. Given the
difficulty of defining and encompassing all of an adviser’s responsibilities to its clients, while also
accommodating the diversity of advisory arrangements, interpretive issues will arise in the future.”);
Comment Letter of the Hedge Funds Subcommittee of the Federal Regulation of Securities Committee of
the Business Law Section of the American Bar Association (Aug. 24, 2018) (“ABA Letter”) (“We note at

4

Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 4 of 42 PagelD #: 188
of the Proposed Interpretation.'? Although most commenters agreed that an investment adviser’s
fiduciary duty comprises a duty of care and a duty of loyalty, as described in the Proposed
Interpretation, they had differing views on aspects of the fiduciary duty and in some cases sought
clarification on its application. ?

Some commenters requested that we adopt rule text instead.'* The relationship between
an investment adviser and its client has long been based on fiduciary principles not generally set
forth in specific statute or rule text. We believe that this principles-based approach should
continue as it expresses broadly the standard to which investment advisers are held while
allowing them flexibility to meet that standard in the context of their specific services. In our
view, adopting rule text is not necessary to achieve our goal in this Final Interpretation of

reaffirming and in some cases clarifying certain aspects of the fiduciary duty.

 

the outset that it is difficult to capture the nature of an investment adviser’s fiduciary duty in a broad
statement that has universal applicability.”).

See, e.g., Comment Letter of L.A. Schnase (Jul. 30, 2018) (urging the Commission not to issue the
Proposed Interpretation in final form, or at least not without substantial rewriting or reshaping); Comment
Letter of Money Management Institute (Aug. 7, 2018) (“MMI Letter”) (urging the Commission to “revise
the interpretation so that it reflects the common law principles in which an investment adviser’s fiduciary
duty is grounded”); Dechert Letter (recommending that we withdraw the Proposed Interpretation and
instead rely on existing authority and sources of law, as well as existing Commission practices for
providing interpretive guidance, in order to define the source and scope of an investment adviser’s
fiduciary duty).

See, e.g., Comment Letter of Cambridge Investment Research Inc. (Aug. 7, 2018) (“Cambridge Letter’’)
(stating that “greater clarity on all aspects of an investment adviser’s fiduciary duty will improve the ability
to craft such policies and procedures, as well as support the elimination of confusion for retail clients and
investment professionals”); Comment Letter of Institutional Limited Partners Association (Aug. 6, 2018)
(“ILPA Letter 1”) (“Interpretation will provide more certainty regarding the fiduciary duties owed by
private fund advisers to their clients.”); Comment Letter of New York City Bar Association (Jun. 26, 2018)
(“NY City Bar Letter”) (stating that the uniform interpretation of an investment adviser’s fiduciary duty is

necessary).

Some commenters suggested that we codify the Proposed Interpretation. See, e.g., Comment Letter of Roy
Tanga (Apr. 25, 2018); Comment Letter of Financial Engines (Aug. 6, 2018) (“Financial Engines Letter”);
ILPA Letter 1; Comment Letter of AARP (Aug. 7, 2018) (‘AARP Letter”); Comment Letter of Gordon
Donohue (Aug. 6, 2018); Comment Letter of Financial Planning Coalition (Aug. 7, 2018) (“FPC Letter”).

5
Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 5 of 42 PagelD #: 189
Il. INVESTMENT ADVISERS’ FIDUCIARY DUTY

The Advisers Act establishes a federal fiduciary duty for investment advisers.'° This
fiduciary duty is based on equitable common law principles and is fundamental to advisers’
relationships with their clients under the Advisers Act.'° The investment adviser’s fiduciary duty
is broad and applies to the entire adviser-client relationship.'’ The fiduciary duty to which
advisers are subject is not specifically defined in the Advisers Act or in Commission rules, but
reflects a Congressional recognition “of the delicate fiduciary nature of an investment advisory
relationship” as well as a Congressional intent to “eliminate, or at least to expose, all conflicts of
interest which might incline an investment adviser—consciously or unconsciously—to render

advice which was not disinterested.”'® An adviser’s fiduciary duty is imposed under the

 

Transamerica Mortgage Advisors, Inc. v. Lewis, 444 U.S. 11, 17 (1979) (‘Transamerica Mortgage v.
Lewis”) (“§ 206 establishes federal fiduciary standards to govern the conduct of investment advisers.”)
(quotation marks omitted); Santa Fe Industries, Inc. v. Green, 430 U.S. 462, 471, n.11 (1977) (in
discussing SEC v. Capital Gains, stating that the Supreme Court’s reference to fraud in the “equitable”
sense of the term was “premised on its recognition that Congress intended the Investment Advisers Act to
establish federal fiduciary standards for investment advisers”); SEC v. Capital Gains, supra footnote 2;
Amendments to Form ADV, Investment Advisers Act Release No. 3060 (July 28, 2010) (“Investment
Advisers Act Release 3060”) (“Under the Advisers Act, an adviser is a fiduciary whose duty is to serve the
best interests of its clients, which includes an obligation not to subrogate clients’ interests to its own,”
citing Proxy Voting by Investment Advisers, Investment Advisers Act Release No. 2106 (Jan. 31, 2003)
(“Investment Advisers Act Release 2106”)).

See SEC v. Capital Gains, supra footnote 2 (discussing the history of the Advisers Act, and how equitable
principles influenced the common law of fraud and changed the suits brought against a fiduciary, “which
Congress recognized the investment adviser to be”).

" The Commission has previously recognized the broad scope of section 206 of the Advisers Act in a variety

of contexts. See, e.g., Investment Advisers Act Release 2106, supra footnote 15; Timbervest, LLC, et al.,
Advisers Act Release No. 4197 (Sept. 17, 2015) (Commission Opinion) (“ [O]nce an investment advisory
relationship is formed, the Advisers Act does not permit an adviser to exploit that fiduciary relationship by
defrauding his client in any investment transaction connected to the advisory relationship.”); see also SEC
v. Lauer, 2008 WL 4372896, at 24 (S.D. Fla. Sept. 24, 2008) (“Unlike the antifraud provisions of the
Securities Act and the Exchange Act, Section 206 of the Advisers Act does not require that the activity be
‘in the offer or sale of any’ security or ‘in connection with the purchase or sale of any security.””); Thomas
P. Lemke & Gerald T. Lins, Regulation of Investment Advisers (2013 ed.), at § 2:30 (“[T]he SEC has ...
applied [sections 206(1) and 206(2)] where fraud arose from an investment advisory relationship, even
though the wrongdoing did not specifically involve securities.”).

8 See SEC v. Capital Gains, supra footnote 2; see also In the Matter of Arleen W. Hughes, Exchange Act
Release No. 4048 (Feb. 18, 1948) (‘Arleen Hughes”) (Commission Opinion) (discussing the relationship of

6
Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 6 of 42 PagelD #: 190
Advisers Act in recognition of the nature of the relationship between an investment adviser and a

client and the desire “so far as is presently practicable to eliminate the abuses” that led to the

enactment of the Advisers Act.’’ It is made enforceable by the antifraud provisions of the

Advisers Act.”°

An investment adviser’s fiduciary duty under the Advisers Act comprises a duty of care

and a duty of loyalty.”! This fiduciary duty requires an adviser “to adopt the principal’s goals,

 

20

21

trust and confidence between the client and a dual registrant and stating that the registrant was a fiduciary
and subject to liability under the antifraud provisions of the Securities Act of 1933 and the Securities
Exchange Act of 1934).

See SEC v. Capital Gains, supra footnote 2 (noting that the “declaration of policy” in the original bill,
which became the Advisers Act, declared that “the national public interest and the interest of investors are
adversely affected ... when the business of investment advisers is so conducted as to defraud or mislead
investors, or to enable such advisers to relieve themselves of their fiduciary obligations to their clients. It is
hereby declared that the policy and purposes of this title, in accordance with which the provisions of this
title shall be interpreted, are to mitigate and, so far as is presently practicable to eliminate the abuses
enumerated in this section”) (citing 8. 3580, 76th Cong., 3d Sess., § 202 and Investment Trusts and
Investment Companies, Report of the Securities and Exchange Commission, Pursuant to Section 30 of the
Public Utility Holding Company Act of 1935, on Investment Counsel, Investment Management, Investment
Supervisory, and Investment Advisory Services, H.R. Doc. No. 477, 76" Cong. 2d Sess., 1, at 28)
(emphasis added).

Id.; Transamerica Mortgage v. Lewis, supra footnote 15 (“[T]he Act’s legislative history leaves no doubt
that Congress intended to impose enforceable fiduciary obligations.”). Some commenters questioned the
standard to which the Advisers Act holds investment advisers. See, e.g., Comment Letter of Stark & Stark,
PC (undated) (“The duty of care at common law and under the Advisers Act only requires that advisers not
be negligent in performing their duties.”) (internal citation omitted); Comment Letter of Institutional
Limited Partners Association (Nov. 21, 2018) (“ILPA Letter 2”) (“The Advisers Act standard is a lower
simple ‘negligence’ standard.”). Claims arising under Advisers Act section 206(2) are not scienter-based
and can be adequately pled with only a showing of negligence. Robare Group, Lid., et al. v. SEC, 922 F.3d
468, 472(D.C. Cir. 2019) (“Robare v. SEC”); SEC v. Steadman, 967 F.2d 636, 643, n.5 (D.C. Cir. 1992)
(citing SEC v. Capital Gains, supra footnote 2) (“[A] violation of § 206(2) of the Investment Advisers Act
may rest on a finding of simple negligence.”); SEC v. DiBella, 587 F.3d 553, 567 (2d Cir. 2009) (‘the
government need not show intent to make out a section 206(2) violation”); SEC v. Gruss, 859 F. Supp. 2d
653, 669 (S.D.N.Y. 2012) (“Claims arising under Section 206(2) are not scienter-based and can be
adequately pled with only a showing of negligence.”). However, claims arising under Advisers Act section
206(1) require scienter. See, e.g., Robare v. SEC; SEC v. Moran, 922 F. Supp. 867, 896 (S.D.N.Y. 1996);
Carroll v. Bear, Stearns & Co., 416 F. Supp. 998, 1001 (S.D.N.Y. 1976).

See, e.g., Investment Advisers Act Release 2106, supra footnote 15. These duties were generally
recognized by commenters. See, e.g., Comment Letter of Consumer Federation of America (Aug. 7, 2018)
(“CFA Letter”); Comment Letter of the Investment Adviser Association (Aug. 6, 2018) (“IAA Letter”);
Comment Letter of Investments & Wealth Institute (Aug. 6, 2018); Comment Letter of Raymond James
(Aug. 7, 2018); FPC Comment Letter. But see Dechert Letter (questioning the sufficiency of support for a
duty of care).

7

Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 7 of 42 PagelD #: 191
objectives, or ends.””” This means the adviser must, at all times, serve the best interest of its
client and not subordinate its client’s interest to its own. In other words, the investment adviser
cannot place its own interests ahead of the interests of its client. This combination of care and
loyalty obligations has been characterized as requiring the investment adviser to act in the “best
interest” of its client at all times.”? In our view, an investment adviser’s obligation to act in the
best interest of its client is an overarching principle that encompasses both the duty of care and
the duty of loyalty. As discussed in more detail below, in our view, the duty of care requires an
investment adviser to provide investment advice in the best interest of its client, based on the
client’s objectives. Under its duty of loyalty, an investment adviser must eliminate or make full
and fair disclosure of all conflicts of interest which might incline an investment adviser—
consciously or unconsciously—to render advice which is not disinterested such that a client can

t.4 We believe this is another part of an investment

provide informed consent to the conflic
adviser’s obligation to act in the best interest of its client.

A. Application of Duty Determined by Scope of Relationship

An adviser’s fiduciary duty is imposed under the Advisers Act in recognition of the

 

2 Arthur B. Laby, The Fiduciary Obligations as the Adoption of Ends, 56 Buffalo Law Review 99 (2008);
see also Restatement (Third) of Agency, §2.02 Scope of Actual Authority (2006) (describing a fiduciary’s
authority in terms of the fiduciary’s reasonable understanding of the principal’s manifestations and
objectives).

23 Investment Advisers Act Release 3060, supra footnote 15 (adopting amendments to Form ADV and stating

that “under the Advisers Act, an adviser is a fiduciary whose duty is to serve the best interests of its clients,
which includes an obligation not to subrogate clients’ interests to its own,” citing Investment Advisers Act
Release 2106, supra footnote 15). See SEC v. Tambone, 550 F.3d 106, 146 (1st Cir. 2008) (“SEC v.
Tambone”) (“Section 206 imposes a fiduciary duty on investment advisers to act at all times in the best
interest of the fund...”); SEC v. Moran, 944 F. Supp. 286, 297 (S.D.N.Y 1996) (“SEC v. Moran’)
(“Investment advisers are entrusted with the responsibility and duty to act in the best interest of their
clients.”). Although most commenters agreed that an adviser has an obligation to act in its client’s best
interest, some questioned whether the Proposed Interpretation appropriately considered the best interest
obligation as part of the duty of care, or whether it instead should be considered part of the duty of loyalty.
See, e.g., MMI Letter; Comment Letter of Investment Company Institute (Aug. 7, 2018) (“ICI Letter”).

2 See infra footnotes 67-70 and accompanying text for a more detailed discussion of informed consent and

how it is generally considered on an objective basis and may be inferred.

8
Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 8 of 42 PagelD #: 192
nature of the relationship between an adviser and its client—a relationship of trust and
confidence.”> The adviser’s fiduciary duty is principles-based and applies to the entire
relationship between the adviser and its client. The fiduciary duty follows the contours of the
relationship between the adviser and its client, and the adviser and its client may shape that
relationship by agreement, provided that there is full and fair disclosure and informed consent.”°
With regard to the scope of the adviser-client relationship, we recognize that investment advisers
provide a wide range of services, from a single financial plan for which a client may pay a one-
time fee, to ongoing portfolio management for which a client may pay a periodic fee based on
the value of assets in the portfolio. Investment advisers also serve a large variety of clients, from
retail clients with limited assets and investment knowledge and experience to institutional clients
with very large portfolios and substantial knowledge, experience, and analytical resources.”’ In
our experience, the principles-based fiduciary duty imposed by the Advisers Act has provided
sufficient flexibility to serve as an effective standard of conduct for investment advisers,
regardless of the services they provide or the types of clients they serve.

Although all investment advisers owe each of their clients a fiduciary duty under the

Advisers Act, that fiduciary duty must be viewed in the context of the agreed-upon scope of the

 

25 See, e.g., Hearings on 8. 3580 before Subcommittee of the Senate Committee on Banking and Currency,

76" Cong., 3d Sess. (leading investment advisers emphasized their relationship of “trust and confidence”
with their clients); SEC v. Capital Gains, supra footnote 2 (citing same).

26 Several commenters asked that we clarify that an adviser and its client can tailor the scope of the

relationship to which the fiduciary duty applies through contract. See, e.g., MMI Letter; Financial Engines
Letter; ABA Letter.

27 This Final Interpretation also applies to automated advisers, which are often colloquially referred to as

“robo-advisers.” Automated advisers, like all SEC-registered investment advisers, are subject to all of the
requirements of the Advisers Act, including the requirement that they provide advice consistent with the
fiduciary duty they owe to their clients. See Division of Investment Management, Robo Advisers, IM
Guidance Update No. 2017-02 (Feb. 2017), available at https://www.sec.gov/investment/im-guidance-
2017-02.pdf (describing Commission staff’s guidance as to three distinct areas under the Advisers Act that
automated advisers should consider, due to the nature of their business model, in seeking to comply with
their obligations under the Advisers Act).

9
Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 9 of 42 PagelD #: 193
relationship between the adviser and the client. In particular, the specific obligations that flow
from the adviser’s fiduciary duty depend upon what functions the adviser, as agent, has agreed to
assume for the client, its principal. For example, the obligations of an adviser providing
comprehensive, discretionary advice in an ongoing relationship with a retail client (e.g.,
monitoring and periodically adjusting a portfolio of equity and fixed income investments with
limited restrictions on allocation) will be significantly different from the obligations of an
adviser to a registered investment company or private fund where the contract defines the scope
of the adviser’s services and limitations on its authority with substantial specificity (e.g., a
mandate to manage a fixed income portfolio subject to specified parameters, including
concentration limits and credit quality and maturity ranges).”°

While the application of the investment adviser’s fiduciary duty will vary with the scope
of the relationship, the relationship in all cases remains that of a fiduciary to the client. In other
words, an adviser’s federal fiduciary duty may not be waived, though it will apply in a manner
that reflects the agreed-upon scope of the relationship.”” A contract provision purporting to
waive the adviser’s federal fiduciary duty generally, such as (i) a statement that the adviser will

not act as a fiduciary, (11) a blanket waiver of all conflicts of interest, or (iii) a waiver of any

 

28 See, e.g., infra text following footnote 35.

29 Because an adviser’s federal fiduciary obligations are enforceable through section 206 of the Advisers Act,

we would view a waiver of enforcement of section 206 as implicating section 215(a) of the Advisers Act,
which provides that “any condition, stipulation or provision binding any person to waive compliance with
any provision of this title. . . shall be void.” See also Restatement (Third) of Agency, § 8.06 Principal’s
Consent (2006) (“[T]he law applicable to relationships of agency as defined in § 1.01 imposes mandatory
limits on the circumstances under which an agent may be empowered to take disloyal action. These limits
serve protective and cautionary purposes. Thus, an agreement that contains general or broad language
purporting to release an agent in advance from the agent’s general fiduciary obligation to the principal is
not likely to be enforceable. This is because a broadly sweeping release of an agent’s fiduciary duty may
not reflect an adequately informed judgment on the part of the principal; if effective, the release would
expose the principal to the risk that the agent will exploit the agent’s position in ways not foreseeable by
the principal at the time the principal agreed to the release. In contrast, when a principal consents to
specific transactions or to specified types of conduct by the agent, the principal has a focused opportunity
to assess risks that are more readily identifiable.”).

10
Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 10 of 42 PageID #: 194
specific obligation under the Advisers Act, would be inconsistent with the Advisers Act,”?

regardless of the sophistication of the client.*!

 

30 See sections 206 and 215(a). Commenters generally agreed that a client cannot waive an investment

adviser’s fiduciary duty through agreement. See Dechert Letter; Comment Letter of Ropes & Gray LLP
(Aug. 7, 2018) (“Ropes & Gray Letter”), at n.20; see also supra footnote 29. In the Proposed
Interpretation, we stated that “the investment adviser cannot disclose or negotiate away, and the investor
cannot waive, the federal fiduciary duty.”” One commenter disputed this broad statement, believing that it
called into question “the ability of an investment adviser and client to define the scope of the adviser’s
services and duties.” ABA Letter; see also Financial Engines Letter. We have modified this statement to
clarify that a general waiver of the fiduciary duty would violate that duty and to provide examples of such a
general waiver.

31 Some commenters mentioned a 2007 No-Action Letter in which staff indicated that whether a clause in an

advisory agreement that purports to limit an adviser’s liability under that agreement (a so-called “hedge
clause”) would violate sections 206(1) and 206(2) of the Advisers Act depends on all of the surrounding
facts and circumstances. Heitman Capital Management, LLC, SEC Staff No-Action Letter (Feb. 12, 2007)
(‘Heitman Letter”). A few commenters indicated that the Heitman Letter expanded the ability of
investment advisers to private funds, and potentially other sophisticated clients, to disclaim their fiduciary
duties under state law in an advisory agreement. See, e.g., ILPA Letter 1; ILPA Letter 2. The commenters’
descriptions of the Heitman Letter suggest that it may have been applied incorrectly. The Heitman Letter
does not address the scope or substance of an adviser’s federal fiduciary duty; rather, it addresses the extent
to which hedge clauses may be misleading in violation of the Advisers Act’s antifraud provisions. Another
commenter agreed with this reading of the Heitman Letter. See Comment Letter of American Investment
Council (Feb. 25, 2019). In response to these comments, we express below the Commission’s views about
an adviser’s obligations under sections 206(1) and 206(2) of the Advisers Act with respect to the use of
hedge clauses. Accordingly, because we are expressing our views in this Final Interpretation, the Heitman
Letter is withdrawn.

This Final Interpretation makes clear that an adviser’s federal fiduciary duty may not be waived, though its
application may be shaped by agreement. This Final Interpretation does not take a position on the scope or
substance of any fiduciary duty that applies to an adviser under applicable state law. See supra footnote 3.
The question of whether a hedge clause violates the Advisers Act’s antifraud provisions depends on all of
the surrounding facts and circumstances, including the particular circumstances of the client (e.g.,
sophistication). In our view, however, there are few (if any) circumstances in which a hedge clause in an
agreement with a retail client would be consistent with those antifraud provisions, where the hedge clause
purports to relieve the adviser from liability for conduct as to which the client has a non-waivable cause of
action against the adviser provided by state or federal law. Such a hedge clause generally is likely to
mislead those retail clients into not exercising their legal rights, in violation of the antifraud provisions,
even where the agreement otherwise specifies that the client may continue to retain its non-waivable rights.
Whether a hedge clause in an agreement with an institutional client would violate the Advisers Act’s
antifraud provisions will be determined based on the particular facts and circumstances. To the extent that
a hedge clause creates a conflict of interest between an adviser and its client, the adviser must address the
conflict as required by its duty of loyalty.

11
Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 11 of 42 PagelD #: 195
B. Duty of Care

As fiduciaries, investment advisers owe their clients a duty of care.*” The Commission
has discussed the duty of care and its components in a number of contexts.** The duty of care
includes, among other things: (i) the duty to provide advice that is in the best interest of the
client, (i1) the duty to seek best execution of a client’s transactions where the adviser has the
responsibility to select broker-dealers to execute client trades, and (iii) the duty to provide advice
and monitoring over the course of the relationship.

1. Duty to Provide Advice that is in the Best Interest of the Client

The duty of care includes a duty to provide investment advice that is in the best interest

of the client, including a duty to provide advice that is suitable for the client.** In order to

 

32 See Investment Advisers Act Release 2106, supra footnote 15 (stating that under the Advisers Act, “an

adviser is a fiduciary that owes each of its clients duties of care and loyalty with respect to all services
undertaken on the client’s behalf, including proxy voting,” which is the subject of the release, and citing
SEC v. Capital Gains supra footnote 2, to support this point). This Final Interpretation does not address the
specifics of how an investment adviser might satisfy its fiduciary duty when voting proxies. See also
Restatement (Third) of Agency, § 8.08 (discussing the duty of care that an agent owes its principal as a
matter of common law); Tamar Frankel & Arthur B. Laby, The Regulation of Money Managers (updated
2017) (“Advice can be divided into three stages. The first determines the needs of the particular client.

The second determines the portfolio strategy that would lead to meeting the client’s needs. The third
relates to the choice of securities that the portfolio would contain. The duty of care relates to each of the
stages and depends on the depth or extent of the advisers’ obligation towards their clients.”).

33 See, e.g., Suitability of Investment Advice Provided by Investment Advisers; Custodial Account Statements

for Certain Advisory Clients, Investment Advisers Act Release No. 1406 (Mar. 16, 1994) (“Investment
Advisers Act Release 1406”) (stating that advisers have a duty of care and discussing advisers’ suitability
obligations); Interpretive Release Concerning the Scope of Section 28(e) of the Securities Exchange Act of
1934 and Related Matters, Exchange Act Release No. 23170 (Apr. 28, 1986) (“Exchange Act Release
23170”) (“an adviser, as a fiduciary, owes its clients a duty of obtaining the best execution on securities
transactions”). We highlight certain contexts, but not all, in which the Commission has addressed the duty
of care. See, e.g., Investment Advisers Act Release 2106, supra footnote 15.

4 In 1994, the Commission proposed a rule that would have made express the fiduciary obligation of

investment advisers to make only suitable recommendations to a client. Investment Advisers Act Release
1406, supra footnote 33. Although never adopted, the rule was designed, among other things, to reflect the
Commission’s interpretation of an adviser’s existing suitability obligation under the Advisers Act. In
addition, we do not cite Investment Advisers Act Release 1406 as the source of authority for the view we
express here, which at least one comment letter suggested, but cite it merely to show that the Commission
has long held this view. See Comment Letter of the Managed Funds Association and the Alternative
Investment Management Association (Aug. 7, 2018) (indicating that the Commission’s failure to adopt the
proposed suitability rule means “investment advisers are not subject to an express ‘suitability’ standard

12
Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 12 of 42 PagelD #: 196
provide such advice, an adviser must have a reasonable understanding of the client’s objectives.
The basis for such a reasonable understanding generally would include, for retail clients, an
understanding of the investment profile, or for institutional clients, an understanding of the
investment mandate.*> The duty to provide advice that is in the best interest of the client based
on a reasonable understanding of the client’s objectives is a critical component of the duty of
care.

Reasonable Inquiry into Client’s Objectives

How an adviser develops a reasonable understanding will vary based on the specific facts
and circumstances, including the nature of the client, the scope of the adviser-client relationship,
and the nature and complexity of the anticipated investment advice.

In order to develop a reasonable understanding of a retail client’s objectives, an adviser
should, at a minimum, make a reasonable inquiry into the client’s financial situation, level of
financial sophistication, investment experience, and financial goals (which we refer to
collectively as the retail client’s “investment profile”). For example, an adviser undertaking to

formulate a comprehensive financial plan for a retail client would generally need to obtain a

 

under existing regulation”). We believe that this obligation to make only suitable recommendations to a
client is part of an adviser’s fiduciary duty to act in the best interest of its client. Accordingly, an adviser
must provide investment advice that is suitable for its client in providing advice that is in the best interest of
its client. See SEC v. Tambone, supra footnote 23 (“Section 206 imposes a fiduciary duty on investment
advisers to act at all times in the best interest of the fund....”); SEC v. Moran, supra footnote 23
(“Investment advisers are entrusted with the responsibility and duty to act in the best interest of their
clients.”).

35 Several commenters stated that the duty to make a reasonable inquiry into a client’s investment profile may

not apply in the institutional client context. See, e.g., Comment Letter of BlackRock, Inc. (Aug. 7, 2018);
Comment Letter of Teachers Insurance and Annuity Association of America (Aug. 7, 2018); Comment
Letter of Allianz Global Investors U.S. LLC (Aug. 7, 2018) (“Allianz Letter”); Comment Letter of John
Hancock Life Insurance Company (U.S.A.) (Aug. 3, 2018). Accordingly, we are describing the duty as a
duty to have a reasonable understanding of the client’s objectives. While not every client will have an
investment profile, every client will have objectives. For example, an institutional client’s objectives may
be ascertained through its investment mandate.

13
Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 13 of 42 PagelD #: 197
range of personal and financial information about the client such as current income, investments,
assets and debts, marital status, tax status, insurance policies, and financial goals.°°

In addition, it will generally be necessary for an adviser to a retail client to update the
client’s investment profile in order to maintain a reasonable understanding of the client’s
objectives and adjust the advice to reflect any changed circumstances.*” The frequency with
which the adviser must update the client’s investment profile in order to consider changes to any
advice the adviser provides would itself turn on the facts and circumstances, including whether
the adviser is aware of events that have occurred that could render inaccurate or incomplete the
investment profile on which the adviser currently bases its advice. For instance, in the case of a
financial plan where the investment adviser also provides advice on an ongoing basis, a change
in the relevant tax law or knowledge that the client has retired or experienced a change in marital
status could trigger an obligation to make a new inquiry.

By contrast, in providing investment advice to institutional clients, the nature and extent
of the reasonable inquiry into the client’s objectives generally is shaped by the specific
investment mandates from those clients. For example, an investment adviser engaged to advise
on an institutional client’s investment grade bond portfolio would need to gain a reasonable

understanding of the client’s objectives within that bond portfolio, but not the client’s objectives

 

36 Investment Advisers Act Release 1406, supra footnote 33. After making a reasonable inquiry into the

client’s investment profile, it generally would be reasonable for an adviser to rely on information provided
by the client (or the client’s agent) regarding the client’s financial circumstances, and an adviser should not
be held to have given advice not in its client’s best interest if it is later shown that the client had misled the
adviser concerning the information on which the advice was based.

37 Such updating would not be needed with one-time investment advice. In the Proposed Interpretation, we

stated that an adviser “must” update a client’s investment profile in order to adjust the advice to reflect any
changed circumstances. We believe that any obligation to update a client’s investment profile, like the
nature and extent of the reasonable inquiry into a retail client’s objectives, turns on what is reasonable
under the circumstances. Accordingly, we have revised the wording of this statement in this Final
Interpretation.

14
Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 14 of 42 PagelD #: 198
within its entire investment portfolio. Similarly, an investment adviser whose client is a
registered investment company or a private fund would need to have a reasonable understanding
of the fund’s investment guidelines and objectives. For advisers acting on specific investment
mandates for institutional clients, particularly funds, we believe that the obligation to update the
client’s objectives would not be applicable except as may be set forth in the advisory agreement.

Reasonable belief that advice is in the best interest of the client

An investment adviser must have a reasonable belief that the advice it provides is in the
best interest of the client based on the client’s objectives. The formation of a reasonable belief
would involve considering, for example, whether investments are recommended only to those
clients who can and are willing to tolerate the risks of those investments and for whom the
potential benefits may justify the risks.*® Whether the advice is in a client’s best interest must be
evaluated in the context of the portfolio that the adviser manages for the client and the client’s
objectives.

For example, when an adviser is advising a retail client with a conservative investment
objective, investing in certain derivatives may be in the client’s best interest when they are used
to hedge interest rate risk or other risks in the client’s portfolio, whereas investing in certain
directionally speculative derivatives on their own may not. For that same client, investing in a
particular security on margin may not be in the client’s best interest, even if investing in that

same security without the use of margin may be in the client’s best interest. However, for

 

38 Item 8 of Part 2A of Form ADV requires an investment adviser to describe its methods of analysis and

investment strategies and disclose that investing in securities involves risk of loss which clients should be
prepared to bear. This item also requires that an adviser explain the material risks involved for each
significant investment strategy or method of analysis it uses and particular type of security it recommends,
with more detail if those risks are significant or unusual. Accordingly, investment advisers are required to
identify and explain certain risks involved in their investment strategies and the types of securities they
recommend. An investment adviser needs to consider those same risks in determining the clients to which
the adviser recommends those investments.

15
Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 15 of 42 PagelD #: 199
example, when advising a financially sophisticated client, such as a fund or other sophisticated
client that has an appropriate risk tolerance, it may be in the best interest of the client to invest in
such derivatives or in securities on margin, or to invest in other complex instruments or other
products that may have limited liquidity.

Similarly, when an adviser is assessing whether high risk products—such as penny stocks
or other thinly-traded securities—are in a retail client’s best interest, the adviser should generally
apply heightened scrutiny to whether such investments fall within the retail client’s risk tolerance
and objectives. As another example, complex products such as inverse or leveraged exchange-
traded products that are designed primarily as short-term trading tools for sophisticated investors
may not be in the best interest of a retail client absent an identified, short-term, client-specific
trading objective and, to the extent that such products are in the best interest of a retail client
initially, they would require daily monitoring by the adviser.”

A reasonable belief that investment advice is in the best interest of a client also requires
that an adviser conduct a reasonable investigation into the investment sufficient not to base its
advice on materially inaccurate or incomplete information.*® We have taken enforcement action

where an investment adviser did not independently or reasonably investigate securities before

recommending them to clients.*!

 

3? See Exchange-Traded Funds, Securities Act Release No. 10515 (June 28, 2018); SEC staff and FINRA,
Investor Alert, Leveraged and Inverse ETFs: Specialized Products with Extra Risks for Buy-and-Hold
Investors (Aug. 1, 2009); SEC Office of Investor Education and Advocacy, Investor Bulletin: Exchange-
Traded Funds (ETFs) (Aug. 2012); see also FINRA Regulatory Notice 09-31, Non-Traditional ETFs —
FINRA Reminds Firms of Sales Practice Obligations Relating to Leveraged and Inverse Exchange-Traded
Funds (June 2009).

“ See, e.g., Concept Release on the U.S. Proxy System, Investment Advisers Act Release No. 3052 (July 14,

2010) (indicating that a fiduciary “has a duty of care requiring it to make a reasonable investigation to
determine that it is not basing its recommendations on materially inaccurate or incomplete information”),

See, e.g., In the Matter of Larry C. Grossman, Investment Advisers Act Release No. 4543 (Sept. 30, 2016)
(Commission Opinion) (“Jn re Grossman”) (in connection with imposing liability on a principal of a

41

16
Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 16 of 42 PagelD #: 200
The cost (including fees and compensation) associated with investment advice would
generally be one of many important factors—such as an investment product’s or strategy’s
investment objectives, characteristics (including any special or unusual features), liquidity, risks
and potential benefits, volatility, likely performance in a variety of market and economic
conditions, time horizon, and cost of exit—to consider when determining whether a security or
investment strategy involving a security or securities is in the best interest of the client. When
considering similar investment products or strategies, the fiduciary duty does not necessarily
require an adviser to recommend the lowest cost investment product or strategy.

Moreover, an adviser would not satisfy its fiduciary duty to provide advice that is in the
client’s best interest by simply advising its client to invest in the lowest cost (to the client) or
least remunerative (to the investment adviser) investment product or strategy without any further
analysis of other factors in the context of the portfolio that the adviser manages for the client and
the client’s objective. Rather, the adviser could recommend a higher-cost investment or strategy
if the adviser reasonably concludes that there are other factors about the investment or strategy
that outweigh cost and make the investment or strategy in the best interest of the client, in light
of that client’s objectives. For example, it might be consistent with an adviser’s fiduciary duty to
advise a client with a high risk tolerance and significant investment experience to invest in a
private equity fund with relatively higher fees and significantly less liquidity as compared with a

fund that invests in publicly-traded companies if the private equity fund was in the client’s best

 

registered investment adviser for recommending offshore private investment funds to clients), stayed in
part, Investment Advisers Act No. 4563 (Nov. 1, 2016), response to remand, Investment Advisers Act
Release No. 4871 (Mar. 29, 2018) (reinstating the Sept. 30, 2016 opinion and order, except with respect to
the disgorgement and prejudgment interest in light of the Supreme Court’s decision in Kokesh v. SEC, 137
S. Ct. 1635 (2017)).

17
Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 17 of 42 PagelD #: 201
interest because it provided exposure to an asset class that was appropriate in the context of the
client’s overall portfolio.

An adviser’s fiduciary duty applies to all investment advice the investment adviser
provides to clients, including advice about investment strategy, engaging a sub-adviser, and
account type.*” Advice about account type includes advice about whether to open or invest
through a certain type of account (e.g., a commission-based brokerage account or a fee-based
advisory account) and advice about whether to roll over assets from one account (e.g., a
retirement account) into a new or existing account that the adviser or an affiliate of the adviser
manages.” In providing advice about account type, an adviser should consider all types of
accounts offered by the adviser and acknowledge to a client when the account types the adviser

offers are not in the client’s best interest.**

 

2 In addition, with respect to prospective clients, investment advisers have antifraud liability under section

206 of the Advisers Act, which, among other things, applies to transactions, practices, or courses of
business which operate as a fraud or deceit upon prospective clients, including those regarding investment
strategy, engaging a sub-adviser, and account type. We believe that, in order to avoid liability under this
antifraud provision, an investment adviser should have sufficient information about the prospective client
and its objectives to form a reasonable basis for advice before providing any advice about these matters. At
the point in time at which the prospective client becomes a client of the investment adviser (e.g., at account
opening), the fiduciary duty applies. Accordingly, while advice to prospective clients about these matters
must comply with the antifraud provisions under section 206 of the Advisers Act, the adviser must also
satisfy its fiduciary duty with respect to any such advice (e.g., regarding account type) when a prospective
client becomes a client.

“8 We consider advice about “rollovers” to include advice about account type, in addition to any advice

regarding the investments or investment strategy with respect to the assets to be rolled over, as the advice
necessarily includes the advice about the account type into which assets are to be rolled over. As noted
below, as a general matter, an adviser’s duty to monitor extends to all personalized advice it provides to the
client, including, for example, in an ongoing relationship, an evaluation of whether a client’s account or
program type (for example, a wrap account) continues to be in the client’s best interest. See infra text
accompanying footnote 52.

“4 Accordingly, in providing advice to a client or customer about account type, a financial professional who is

dually licensed (i.e., an associated person of a broker-dealer and a supervised person of an investment
adviser (regardless of whether the professional works for a dual registrant, affiliated firms, or unaffiliated
firms)) should consider all types of accounts offered (i.e., both brokerage accounts and advisory accounts)
when determining whether the advice is in the client’s best interest. A financial professional who is only a
supervised person of an investment adviser (regardless of whether that advisory firm is a dual registrant or
affiliated with a broker-dealer) may only recommend an advisory account the adviser offers when the
account is in the client’s best interest. If a financial professional who is only a supervised person of an

18
Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 18 of 42 PagelD #: 202
2. Duty to Seek Best Execution

An investment adviser’s duty of care includes a duty to seek best execution of a client’s
transactions where the adviser has the responsibility to select broker-dealers to execute client
trades (typically in the case of discretionary accounts). In meeting this obligation, an adviser
must seek to obtain the execution of transactions for each of its clients such that the client’s total
cost or proceeds in each transaction are the most favorable under the circumstances. An adviser
fulfills this duty by seeking to obtain the execution of securities transactions on behalf of a client
with the goal of maximizing value for the client under the particular circumstances occurring at
the time of the transaction. Maximizing value encompasses more than just minimizing cost.
When seeking best execution, an adviser should consider “the full range and quality of a broker’s
services in placing brokerage including, among other things, the value of research provided as
well as execution capability, commission rate, financial responsibility, and responsiveness” to
the adviser.*° In other words, the “determinative factor” is not the lowest possible commission

cost, “but whether the transaction represents the best qualitative execution.”*’ Further, an

 

investment adviser chooses to advise a client to consider a non-advisory account (or to speak with other
personnel at a dual registrant or affiliate about a non-advisory account), that advice should be in the best
interest of the client. This same framework applies in the case of a prospective client, but any advice or
recommendation given to a prospective client would be subject to the antifraud provisions of the federal
securities laws. See supra footnote 42 and Reg. BI Adoption, supra footnote 3.

“5 See Commission Guidance Regarding Client Commission Practices Under Section 28(e) of the Securities

Exchange Act of 1934, Exchange Act Release No. 54165 (July 18, 2006) (stating that investment advisers
have “best execution obligations”); Investment Advisers Act Release 3060, supra footnote 15 (discussing
an adviser’s best execution obligations in the context of directed brokerage arrangements and disclosure of
soft dollar practices); see also Advisers Act rule 206(3)-2(c) (referring to adviser’s duty of best execution
of client transactions).

“6 Exchange Act Release 23170, supra footnote 33.

“7 Id.

19
Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 19 of 42 PagelD #: 203
investment adviser should “periodically and systematically” evaluate the execution it is receiving
for clients.*®

3. Duty to Provide Advice and Monitoring over the Course of the
Relationship

An investment adviser’s duty of care also encompasses the duty to provide advice and
monitoring at a frequency that is in the best interest of the client, taking into account the scope of
the agreed relationship.”” For example, when the adviser has an ongoing relationship with a
client and is compensated with a periodic asset-based fee, the adviser’s duty to provide advice
and monitoring will be relatively extensive as is consistent with the nature of the relationship.”
Conversely, absent an express agreement regarding the adviser’s monitoring obligation, when

the adviser and the client have a relationship of limited duration, such as for the provision of a

 

“8 Id. The Advisers Act does not prohibit advisers from using an affiliated broker to execute client trades.

However, the adviser’s use of such an affiliate involves a conflict of interest that must be fully and fairly
disclosed and the client must provide informed consent to the conflict. See also Interpretation of Section
206(3) of the Investment Advisers Act of 1940, Investment Advisers Act Release No. 1732 (Jul. 17, 1998)
(discussing application of section 206(3) of the Advisers Act to certain principal and agency transactions).
Two commenters requested that we prescribe specific obligations related to best execution. Comment
Letter of the Healthy Markets Association (Aug. 7, 2018); Comment Letter of ICE Data Services (Aug. 7,
2018). However, prescribing specific requirements of how an adviser might satisfy its best execution
obligations is outside of the scope of this Final Interpretation.

”° Cf SEC v. Capital Gains, supra footnote 2 (describing advisers’ “basic function” as “furnishing to clients

on a personal basis competent, unbiased, and continuous advice regarding the sound management of their
investments” (quoting Investment Trusts and Investment Companies, Report of the Securities and
Exchange Commission, Pursuant to Section 30 of the Public Utility Holding Company Act of 1935, on
Investment Counsel, Investment Management, Investment Supervisory, and Investment Advisory Services,
H.R. Doc. No. 477, 76" Cong. 2d Sess., 1, at 28)). Cf Barbara Black, Brokers and Advisers-What’s in a
Name?, 32 Fordham Journal of Corporate and Financial Law XI (2005) (“[W]here the investment adviser’s
duties include management of the account, [the adviser] is under an obligation to monitor the performance
of the account and to make appropriate changes in the portfolio.”); Arthur B. Laby, Fiduciary Obligations
of Broker-Dealers and Investment Advisers, 55 Villanova Law Review 701 (2010) (“Laby Villanova
Article”) (stating that the scope of an adviser’s activity can be altered by contract and that an adviser’s
fiduciary duty would be commensurate with the scope of the relationship) (internal citations omitted).

*0 However, an adviser and client may scope the frequency of the adviser’s monitoring (e.g., agreement to

monitor quarterly or monthly and as appropriate in between based on market events), provided that there is
full and fair disclosure and informed consent. We consider the frequency of monitoring, as well as any
other material facts relating to the agreed frequency, such as whether there will also be interim monitoring
when there are market events relevant to the client’s portfolio, to be a material fact relating to the advisory
relationship about which an adviser must make full and fair disclosure and obtain informed consent as
required by its fiduciary duty.

20
Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 20 of 42 PagelD #: 204
one-time financial plan for a one-time fee, the adviser is unlikely to have a duty to monitor. In

other words, in the absence of any agreed limitation or expansion, the scope of the duty to

monitor will be indicated by the duration and nature of the agreed advisory arrangement.”’ Asa

general matter, an adviser’s duty to monitor extends to all personalized advice it provides to the

client, including, for example, in an ongoing relationship, an evaluation of whether a client’s

account or program type (for example, a wrap account) continues to be in the client’s best

interest.>”

C. Duty of Loyalty

The duty of loyalty requires that an adviser not subordinate its clients’ interests to its

own.*° In other words, an investment adviser must not place its own interest ahead of its client’s

interests.°* To meet its duty of loyalty, an adviser must make full and fair disclosure to its clients

 

51

52

53

54

See also Laby Villanova Article, supra footnote 49, at 728 (2010) (“If an adviser has agreed to provide
continuous supervisory services, the scope of the adviser’s fiduciary duty entails a continuous, ongoing
duty to supervise the client’s account, regardless of whether any trading occurs. This feature of the
adviser’s duty, even in a non-discretionary account, contrasts sharply with the duty of a broker
administering a non-discretionary account, where no duty to monitor is required.”) (internal citations
omitted).

Investment advisers also may consider whether written policies and procedures relating to monitoring
would be appropriate under Advisers Act rule 206(4)-7, which requires any investment adviser registered
or required to be registered under the Advisers Act to adopt and implement written policies and procedures
reasonably designed to prevent violation of the Advisers Act and the rules thereunder by the adviser and its
supervised persons.

Investment Advisers Act Release 3060, supra footnote 15 (adopting amendments to Form ADV and stating
that “[uJnder the Advisers Act, an adviser is a fiduciary whose duty is to serve the best interests of its
clients, which includes an obligation not to subrogate clients’ interests to its own,” citing Investment
Advisers Act Release 2106, supra footnote 15). The duty of loyalty applies not just to advice regarding
potential investments, but to all advice the investment adviser provides to an existing client, including
advice about investment strategy, engaging a sub-adviser, and account type. See supra text accompanying
footnotes 42-43.

For example, an adviser cannot favor its own interests over those of a client, whether by favoring its own
accounts or by favoring certain client accounts that pay higher fee rates to the adviser over other client
accounts. The Commission has brought numerous enforcement actions against advisers that allocated
trades to their own accounts and allocated less favorable or unprofitable trades to their clients’ accounts.
See, e.g., SEC v. Strategic Capital Management, LLC and Michael J. Breton, Litigation Release No. 23867
(June 23, 2017) (partial settlement) (adviser placed trades through a master brokerage account and then
allocated profitable trades to adviser’s account while placing unprofitable trades into the client accounts in

21

Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 21 of 42 PagelD #: 205
of all material facts relating to the advisory relationship.” Material facts relating to the advisory
relationship include the capacity in which the firm is acting with respect to the advice provided.
This will be particularly relevant for firms or individuals that are dually registered as broker-
dealers and investment advisers and who serve the same client in both an advisory and a
brokerage capacity. Thus, such firms and individuals generally should provide full and fair
disclosure about the circumstances in which they intend to act in their brokerage capacity and the
circumstances in which they intend to act in their advisory capacity. This disclosure may be
accomplished through a variety of means, including, among others, written disclosure at the
beginning of a relationship that clearly sets forth when the dual registrant would act in an
advisory capacity and how it would provide notification of any changes in capacity.** Similarly,
a dual registrant acting in its advisory capacity should disclose any circumstances under which
its advice will be limited to a menu of certain products offered through its affiliated broker-

dealer or affiliated investment adviser.

 

violation of fiduciary duty and contrary to disclosures). In the Proposed Interpretation, we stated that the
duty of loyalty requires an adviser to “put its client’s interest first.” One commenter suggested that the
requirement of an adviser to put its client’s interest “first” is very different from a requirement not to
“subordinate” or “subrogate” clients’ interests, and is inconsistent with how the duty of loyalty had been
applied in the past. See Comment Letter of the Asset Management Group of the Securities Industry and
Financial Markets Association (Aug. 7, 2018) (“SIFMA AMG Letter”). Accordingly, we have revised the
description of the duty of loyalty in this Final Interpretation to be more consistent with how we have
previously described the duty. See Investment Advisers Act Release 3060, supra footnote 15 (“Under the
Advisers Act, an adviser is a fiduciary whose duty is to serve the best interests of its clients, which includes
an obligation not to subrogate clients’ interests to its own.”) (citing Investment Advisers Act Release 2106,
supra footnote 15). In practice, referring to putting a client’s interest first is a plain English formulation
commonly used by investment advisers to explain their duty of loyalty in a way that may be more
understandable to retail clients.

58 See SEC v. Capital Gains, supra footnote 2 (“Failure to disclose material facts must be deemed fraud or

deceit within its intended meaning.”); Investment Advisers Act Release 3060, supra footnote 15 (“as a
fiduciary, an adviser has an ongoing obligation to inform its clients of any material information that could
affect the advisory relationship”); see also General Instruction 3 to Part 2 of Form ADV (“Under federal
and state law, you are a fiduciary and must make full disclosure to your clients of all material facts relating
to the advisory relationship.”).

*6 See also Reg. BI Adoption, supra footnote 3, at 99.

22
Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 22 of 42 PagelD #: 206
In addition, an adviser must eliminate or at least expose through full and fair disclosure
all conflicts of interest which might incline an investment adviser—consciously or
unconsciously—to render advice which was not disinterested.°’ We believe that while full and
fair disclosure of all material facts relating to the advisory relationship or of conflicts of interest
and a client’s informed consent prevent the presence of those material facts or conflicts
themselves from violating the adviser’s fiduciary duty, such disclosure and consent do not

themselves satisfy the adviser’s duty to act in the client’s best interest.*® To illustrate what

 

7 In the Proposed Interpretation, we stated that an adviser must seek to avoid conflicts of interest with its

clients. Proposed Interpretation, supra footnote 6. Some commenters requested clarity on what it means to
“seek to avoid” conflicts of interest. See, e.g., Comment Letter of Schulte Roth & Zabel LLP (Aug. 8,
2018); ABA Letter (stating that this wording could be read to require an adviser to first seek to avoid a
conflict, before addressing a conflict through disclosure, rather than being able to provide full and fair
disclosure of a conflict, and only seek avoidance if the conflict cannot be addressed through disclosure).
The Commission first used this phrasing when adopting amendments to the Form ADV Part 2 instructions.
See Investment Advisers Act Release 3060, supra footnote 15 and General Instruction 3 to Part 2 of Form
ADV (“As a fiduciary, you also must seek to avoid conflicts of interest with your clients, and, at a
minimum, make full disclosure of all material conflicts of interest between you and your clients that could
affect the advisory relationship.”). The release adopting this instruction clarifies the Commission’s intent
that it capture the fiduciary duty described in SEC v. Capital Gains and Arleen Hughes. See Investment
Advisers Act Release 3060, supra footnote 15, at n.4 and accompanying text (citing SEC v. Capital Gains,
supra footnote 2, and Arleen Hughes, supra footnote 18, as the basis of this language). Both of these cases
emphasized that the adviser, as a fiduciary, should seek to avoid conflicts, but at a minimum must make full
and fair disclosure of the conflict and obtain the client’s informed consent. See SEC v. Capital Gains,
supra footnote 2 (“The Advisers Act thus reflects . . . a congressional intent to eliminate, or at least to
expose, all conflicts of interest which might incline an investment adviser—consciously or
unconsciously—to render advice which was not disinterested.”); Arleen Hughes, supra footnote 18 (“Since
loyalty to his trust is the first duty which a fiduciary owes to his principal, it is the general rule that a
fiduciary must not put himself into a position where his own interests may come in conflict with those of
his principal” but if a fiduciary “chooses to assume a role in which she is motivated by conflicting interests,
... She may do so if, but only if, she obtains her client’s consent after disclosure. . .”). We believe the
Commission’s reference to “seek to avoid” conflicts in the Form ADV Part 2 instructions is consistent with
the Final Interpretation’s statement that an adviser “must eliminate or at least expose all conflicts of interest
which might incline an investment adviser—consciously or unconsciously—to render advice which was
not disinterested” as well as the substantively identical statements in SEC v. Capital Gains, supra footnote
2, and Arleen Hughes, supra footnote 18. While an adviser may satisfy its duty of loyalty by making full
and fair disclosure of conflicts of interest and obtaining the client’s informed consent, an adviser is
prohibited from overreaching or taking unfair advantage of a client’s trust.

8 As noted above, an investment adviser’s obligation to act in the best interest of its client is an overarching

principle that encompasses both the duty of care and the duty of loyalty. See SEC v. Tambone, supra
footnote 23 (stating that Advisers Act section 206 “imposes a fiduciary duty on investment advisers to act
at all times in the best interest of the fund... and includes an obligation to provide ‘full and fair disclosure
of all material facts’”) (emphasis added) (citing SEC v. Capital Gains, supra footnote 2). We describe

23
Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 23 of 42 PagelD #: 207
constitutes full and fair disclosure, we are providing the following guidance on (i) the

appropriate level of specificity, including the appropriateness of stating that an adviser “may”

have a conflict, and (11) considerations for disclosure regarding conflicts related to the allocation

of investment opportunities among eligible clients.

In order for disclosure to be full and fair, it should be sufficiently specific so that a client

is able to understand the material fact or conflict of interest and make an informed decision

whether to provide consent.” For example, it would be inadequate to disclose that the adviser

has “other clients” without describing how the adviser will manage conflicts between clients if

and when they arise, or to disclose that the adviser has “conflicts” without further description.

 

59

above in this Final Interpretation how the application of an investment adviser’s fiduciary duty to its client
will vary with the scope of the advisory relationship. See supra section IIA.

Arleen Hughes, supra footnote 18, at 4 and 8 (stating, “[s]ince loyalty to his trust is the first duty which a
fiduciary owes to his principal, it is the general rule that a fiduciary must not put himself into a position
where his own interests may come in conflict with those of his principal. To prevent any conflict and the
possible subordination of this duty to act solely for the benefit of his principal, a fiduciary at common law
is forbidden to deal as an adverse party with his principal. An exception is made, however, where the
principal gives his informed consent to such dealings,” and adding that, “[r]egistrant has an affirmative
obligation to disclose all material facts to her clients in a manner which is clear enough so that a client is
fully apprised of the facts and is in a position to give his informed consent.”); see also Hughes v. Securities
and Exchange Commission, 174 F.2d 969 (1949) (affirming the SEC decision in Arleen Hughes); General
Instruction 3 to Part 2 of Form ADV (stating that an adviser’s disclosure obligation “requires that [the
adviser] provide the client with sufficiently specific facts so that the client is able to understand the
conflicts of interest [the adviser has] and the business practices in which [the adviser] engage[s], and can
give informed consent to such conflicts or practices or reject them”); Investment Advisers Act Release
3060, supra footnote 15; Restatement (Third) of Agency §8.06 (“Conduct by an agent that would otherwise
constitute a breach of duty as stated in §§ 8.01, 8.02, 8.03, 8.04, and 8.05 [referencing the fiduciary duty]
does not constitute a breach of duty if the principal consents to the conduct, provided that (a) in obtaining
the principal’s consent, the agent (i) acts in good faith, (ii) discloses all material facts that the agent knows,
has reason to know, or should know would reasonably affect the principal’s judgment unless the principal
has manifested that such facts are already known by the principal or that the principal does not wish to
know them, and (iti) otherwise deals fairly with the principal; and (b) the principal’s consent concerns
either a specific act or transaction, or acts or transactions of a specified type that could reasonably be
expected to occur in the ordinary course of the agency relationship.”). See infra footnotes 67-70 and
accompanying text for a more detailed discussion of informed consent and how it is generally considered
on an objective basis and may be inferred.

24

Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 24 of 42 PagelD #: 208
Similarly, disclosure that an adviser “may” have a particular conflict, without more, is not
adequate when the conflict actually exists. For example, we would consider the use of “may”
inappropriate when the conflict exists with respect to some (but not all) types or classes of
clients, advice, or transactions without additional disclosure specifying the types or classes of
clients, advice, or transactions with respect to which the conflict exists. In addition, the use of
“may” would be inappropriate if it simply precedes a list of all possible or potential conflicts
regardless of likelihood and obfuscates actual conflicts to the point that a client cannot provide
informed consent. On the other hand, the word “may” could be appropriately used to disclose to
a client a potential conflict that does not currently exist but might reasonably present itself in the
future.

Whether the disclosure is full and fair will depend upon, among other things, the nature
of the client, the scope of the services, and the material fact or conflict. Full and fair disclosure
for an institutional client (including the specificity, level of detail, and explanation of
terminology) can differ, in some cases significantly, from full and fair disclosure for a retail

client because institutional clients generally have a greater capacity and more resources than

 

60 We have brought enforcement actions in such cases. See, e.g., In the Matter of The Robare Group, Ltd., et

al., Investment Advisers Act Release No. 4566 (Nov. 7, 2016) (Commission Opinion) (finding, among
other things, that adviser’s disclosure that it may receive a certain type of compensation was inadequate
because it did not reveal that the adviser actually had an arrangement pursuant to which it received fees that
presented a potential conflict of interest); aff'd in part and rev'd in part on other grounds Robare v. SEC,
supra footnote 20; In re Grossman, supra footnote 41 (indicating that “the use of the prospective ‘may’ in
[the relevant Form ADV disclosures] is misleading because it suggested the mere possibility that [the
broker] would make a referral and/or be paid ‘referral fees’ at a later point, when in fact a commission-
sharing arrangement was already in place and generating income”). Cf’ Dolphin & Bradbury, Inc. v. SEC,
$12 F.3d 634, 640 (D.C. Cir. 2008) (“The Commission noted the critical distinction between disclosing the
risk that a future event might occur and disclosing actual knowledge the event wil/ occur.”) (emphasis in
original). For Form ADV Part 2 purposes, advisers are instructed that when they have a conflict or engage
in a practice with respect to some (but not all) types or classes of clients, advice, or transactions, to indicate
as such rather than disclosing that they “may” have the conflict or engage in the practice. General
Instruction 2 to Part 2 of Form ADV.

61 We have added this example of a circumstance where “may” could be appropriately used in response to the

request of some commenters. See, e.g., Pickard Letter; ICI Letter; Ropes & Gray Letter; IAA Letter.

25
Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 25 of 42 PagelD #: 209
retail clients to analyze and understand complex conflicts and their ramifications.

Nevertheless, regardless of the nature of the client, the disclosure must be clear and detailed
enough for the client to make an informed decision to consent to the conflict of interest or reject
it.

When allocating investment opportunities among eligible clients, an adviser may face
conflicts of interest either between its own interests and those of a client or among different
clients.” If so, the adviser must eliminate or at least expose through full and fair disclosure the
conflicts associated with its allocation policies, including how the adviser will allocate
investment opportunities, such that a client can provide informed consent.“ When allocating
investment opportunities, an adviser is permitted to consider the nature and objectives of the
client and the scope of the relationship. An adviser need not have pro rata allocation policies,

or any particular method of allocation, but, as with other conflicts and material facts, the

 

6 Arleen Hughes, supra footnote 18 (the “method and extent of disclosure depends upon the particular client

involved,” and an unsophisticated client may require “a more extensive explanation than the informed
investor”).

83 See Restatement (Third) of Agency, § 8.01 General Fiduciary Principle (2006) (“Unless the principal

consents, the general fiduciary principle, as elaborated by the more specific duties of loyalty stated in
§§ 8.02 to 8.05, also requires that an agent refrain from using the agent’s position or the principal’s
property to benefit the agent or a third party.”).

6 The Commission has brought numerous enforcement actions alleging that advisers unfairly allocated client

trades to preferred clients without making full and fair disclosure. See Staff of the U.S. Securities and
Exchange Commission, Study on Investment Advisers and Broker-Dealers As Required by Section 913 of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (Jan. 2011), available at
https://www.sec.gov/news/studies/2011/913studyfinal.pdf, at 23-24 (citing enforcement actions). This
Final Interpretation sets forth the Commission’s views regarding what constitutes full and fair disclosure.
See, e.g., supra text accompanying footnote 59; see also Barry Barbash and Jai Massari, The Investment
Advisers Act of 1940; Regulation by Accretion, 39 Rutgers Law Journal 627 (2008) (stating that under
section 206 of the Advisers Act and traditional notions of fiduciary and agency law, an adviser must not
give preferential treatment to some clients or systematically exclude eligible clients from participating in
specific opportunities without providing the clients with appropriate disclosure regarding the treatment).

6 An adviser and a client may even agree that certain investment opportunities or categories of investment

opportunities will not be allocated or offered to a client.

26
Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 26 of 42 PagelD #: 210
adviser’s allocation practices must not prevent it from providing advice that is in the best interest
of its clients.

While most commenters agreed that informed consent is a component of the fiduciary
duty, a few commenters objected to what they saw as subjectivity in the use of the term
“informed” to describe a client’s consent to a disclosed conflict.©’ The fact that disclosure must
be full and fair such that a client can provide informed consent does not require advisers to make
an affirmative determination that a particular client understood the disclosure and that the
client’s consent to the conflict of interest was informed. Rather, disclosure should be designed to
put a client in a position to be able to understand and provide informed consent to the conflict of
interest. A client’s informed consent can be either explicit or, depending on the facts and
circumstances, implicit. 68 We believe, however, that it would not be consistent with an adviser’s
fiduciary duty to infer or accept client consent where the adviser was aware, or reasonably

should have been aware, that the client did not understand the nature and import of the conflict.”

 

66 In the Proposed Interpretation, we stated that “in allocating investment opportunities among eligible clients,

an adviser must treat all clients fairly.” Some commenters interpreted this statement to mean that it would
be impermissible for an adviser to allocate a particular investment to one eligible client instead of a second
eligible client, even when the second client had received full and fair disclosure and provided informed
consent to such an investment being allocated to the first client. See, e.g., Ropes & Gray Letter; SIFMA
AMG Letter. We have removed that sentence from this Final Interpretation and replaced it with this
discussion that clarifies our views regarding allocation of investment opportunities.

87 See, e.g., Comment Letter of LPL Financial LLC (Aug. 7, 2018); Ropes & Gray Letter.

68 We do not interpret an adviser’s fiduciary duty to require that full and fair disclosure or informed consent

be achieved in a written advisory contract or otherwise in writing. For example, an adviser could provide a
client full and fair disclosure of all material facts relating to the advisory relationship as well as full and fair
disclosure of all conflicts of interest which might incline the adviser, consciously or unconsciously, to
render advice that was not disinterested, through a combination of Form ADV and other disclosure and the
client could implicitly consent by entering into or continuing the investment advisory relationship with the
adviser.

6° See Arleen Hughes, supra footnote 18 (“Registrant cannot satisfy this duty by executing an agreement with

her clients which the record shows some clients do not understand and which, in any event, does not
contain the essential facts which she must communicate.”). In the Proposed Interpretation, we stated that
inferring or accepting client consent to a conflict would not be consistent with the fiduciary duty where “the
material facts concerning the conflict could not be fully and fairly disclosed.” Some commenters expressed

27
Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 27 of 42 PagelD #: 211
In some cases, conflicts may be of a nature and extent that it would be difficult to provide
disclosure to clients that adequately conveys the material facts or the nature, magnitude, and
potential effect of the conflict sufficient for a client to consent to or reject it.” In other cases,
disclosure may not be specific enough for a client to understand whether and how the conflict
could affect the advice it receives. For retail clients in particular, it may be difficult to provide
disclosure regarding complex or extensive conflicts that is sufficiently specific, but also
understandable. In all of these cases where an investment adviser cannot fully and fairly disclose
a conflict of interest to a client such that the client can provide informed consent, the adviser
should either eliminate the conflict or adequately mitigate (i.e., modify practices to reduce) the
conflict such that full and fair disclosure and informed consent are possible.

Full and fair disclosure of all material facts relating to the advisory relationship, and all
conflicts of interest which might incline an investment adviser—consciously or unconsciously—
to render advice which was not disinterested, can help clients and prospective clients in
evaluating and selecting investment advisers. Accordingly, we require advisers to deliver to
their clients a “brochure,” under Part 2A of Form ADV, which sets out minimum disclosure

requirements, including disclosure of certain conflicts.”’ Investment advisers are required to

 

agreement with this statement. See, e.g., CFA Letter (agreeing that “advisers should be precluded from
inferring or accepting client consent to a conflict” where the material facts concerning the conflict could
not be fully and fairly disclosed). Other commenters expressed doubt that such disclosure could be
impossible. See, e.g., Allianz Letter (“[W]e have not encountered a situation in which we could not fully
and fairly disclose the material facts, including the nature, extent, magnitude and potential effects of the
conflict.”). In response to commenters, we have replaced the general statement about an inability to fully
and fairly disclose material facts about the conflict with more specific examples of how advisers can make
such full and fair disclosure. See supra text accompanying footnotes 59-66.

7 As discussed above, institutional clients generally have a greater capacity and more resources than retail

clients to analyze and understand complex conflicts and their ramifications. See supra text accompanying
footnote 62.

7 Investment Advisers Act Release 3060, supra footnote 15; General Instruction 3 to Part 2 of Form ADV
(“Under federal and state law, you are a fiduciary and must make full disclosure to your clients of all
material facts relating to the advisory relationship. As a fiduciary, you also must seek to avoid conflicts of

28
Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 28 of 42 PagelD #: 212
deliver the brochure to a prospective client at or before entering into a contract so that the
prospective client can use the information contained in the brochure to decide whether or not to
enter into the advisory relationship.” In a concurrent release, we are requiring all investment
advisers to deliver to retail investors, at or before the time the adviser enters into an investment
advisory agreement, a relationship summary, which would include, among other things, a plain
English summary of certain of the firm’s conflicts of interest, and would encourage retail
investors to inquire about those conflicts.’

Ill. ECONOMIC CONSIDERATIONS

As noted above, this Final Interpretation is intended to reaffirm, and in some cases
clarify, certain aspects of an investment adviser’s fiduciary duty under the Advisers Act. The
Final Interpretation does not itself create any new legal obligations for advisers. Nonetheless,
the Commission recognizes that to the extent an adviser’s practices are not consistent with the
Final Interpretation provided above, the Final Interpretation could have potential economic

effects. We discuss these potential effects below.

 

interest with your clients, and, at a minimum, make full disclosure of all material conflicts of interest
between you and your clients that could affect the advisory relationship. This obligation requires that you
provide the client with sufficiently specific facts so that the client is able to understand the conflicts of
interest you have and the business practices in which you engage, and can give informed consent to such
conflicts or practices or reject them.”). See also Robare v. SEC, supra footnote 20 (“[R]egardless of what
Form ADV requires, [investment advisers have] a fiduciary duty to fully and fairly reveal conflicts of
interest to their clients.”).

2 Investment Advisers Act rule 204-3. See Investment Advisers Act Release 3060, supra footnote 15
(adopting amendments to Form ADV and stating that, “A client may use this disclosure to select his or her
own adviser and evaluate the adviser’s business practices and conflicts on an ongoing basis. As a result,
the disclosure clients and prospective clients receive is critical to their ability to make an informed decision
about whether to engage an adviser and, having engaged the adviser, to manage that relationship.”). To the
extent that the information required for inclusion in the brochure does not satisfy an adviser’s disclosure
obligation, the adviser “may have to disclose to clients information not specifically required by Part 2 of
Form ADV or in more detail than the brochure items might otherwise require” and this disclosure may be
made “in [the] brochure or by some other means.” General Instruction 3 to Part 2 of Form ADV.

% Form CRS Relationship Summary; Amendments to Form ADV; Required Disclosures in Retail

Communications and Restrictions on the use of Certain Names or Titles, Investment Advisers Act Release
No. 5247 (June 5, 2019) (“Relationship Summary Adoption”).

29
Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 29 of 42 PagelD #: 213
A. Background

The Commission’s interpretation of the standard of conduct for investment advisers
under the Advisers Act set forth in this Final Interpretation would affect investment advisers and
their associated persons as well as the clients of those investment advisers, and the market for
financial advice more broadly. ™ As of December 31, 2018, there were 13,299 investment
advisers registered with the Commission with over $84 trillion in assets under management as
well as 17,268 investment advisers registered with states with approximately $334 billion in
assets under management and 3,911 investment advisers who submit Form ADV as exempt
reporting advisers.” As of December 31, 2018, there are approximately 41 million client
accounts advised by SEC-registered investment advisers. °

These investment advisers currently incur ongoing costs related to their compliance with
their legal and regulatory obligations, including costs related to understanding the standard of
conduct. We believe, based on the Commission’s experience, that the interpretations set forth in

this Final Interpretation are generally consistent with investment advisers’ current understanding

of their fiduciary duty under the Advisers Act.’”? However, we recognize that as the scope of the

 

™ See Relationship Summary Proposal, supra footnote 5, at section IV.A (discussing the market for financial

advice generally).

~ Data on investment advisers is based on staff analysis of Form ADV, particularly Item 5.F.(2)(c) of Part 1A

for Regulatory Assets under Management. Because this Final Interpretation interprets an adviser’s
fiduciary duty under section 206 of the Advisers Act, this interpretation would be applicable to both SEC-
and state-registered investment advisers, as well as other investment advisers that are exempt from
registration or subject to a prohibition on registration under the Advisers Act.

7 Item 5.F.(2)(f) of Part 1A of Form ADV.

7 See supra section II.B.i. For example, some commenters asked that we clarify from the Proposed

Interpretation that an adviser and its client can tailor the scope of the relationship to which the fiduciary
duty applies, through contract. See, e.g., MMI Letter; Financial Engines Letter; ABA Letter. See supra
footnotes 67-69 and accompanying text, including clarifications addressing these commenters’ concerns.
More generally, some commenters requested clarifications from the Proposed Interpretation, and we are
issuing this Final Interpretation to address those issues raised by commenters, as discussed in more detail
above.

30
Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 30 of 42 PagelD #: 214
adviser-client relationship varies and in many cases can be broad, there may be certain current
circumstances where investment advisers interpret their fiduciary duty to require something less,
and other current circumstances where they interpret their fiduciary duty to require something
more, than this Final Interpretation. We lack data to identify which investment advisers
currently understand their fiduciary duty to require something different from the standard of
conduct articulated in this Final Interpretation. Based on our experience over decades of
interacting with the investment management industry as its primary regulator, however, we
generally believe that it is not a significant portion of the market.

One commenter suggested that the Proposed Interpretation’s discussion of how an
adviser fulfills its fiduciary duty appeared to be based in the context of having as a client an
individual investor, and not a fund.’® This commenter indicated its concerns about the ability of
a fund manager to infer consent from a client that is a fund, and that issues regarding inferring
consent from funds could significantly increase compliance costs for venture capital funds.”

Our discussion above in this Final Interpretation includes clarifications to address comments, and
expressly acknowledges that while all investment advisers owe each of their clients a fiduciary
duty, the specific application of the investment adviser’s fiduciary duty must be viewed in the
context of the agreed-upon scope of the adviser-client relationship.*® This Final Interpretation, as
compared to the Proposed Interpretation, includes significantly more examples of the application
of the fiduciary duty to institutional clients, and clarifies the Commission’s interpretation of what

constitutes full and fair disclosure and informed consent, acknowledging a number of comments

 

78 See Comment Letter of National Venture Capital Association (Aug. 7, 2018) (‘NVCA Letter”).

p Id.

80 See supra section IIA.

31
Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 31 of 42 PagelD #: 215
on this topic.*! We believe that these clarifications will help address some of this commenter’s
concerns with respect to increased compliance costs for venture capital funds, in part by
clarifying how the fiduciary duty can apply to institutional clients. We continue to believe,
based on our experience with investment advisers to different types of clients, that advisers
understand their fiduciary duty to be generally consistent with the standards of this Final
Interpretation.

B. Potential Economic Effects

Based on our experience as the long-standing regulator of the investment adviser
industry, the Commission’s interpretation of the fiduciary duty under section 206 of the Advisers
Act described in this Final Interpretation generally reaffirms the current practices of investment
advisers. Therefore, we expect there to be no significant economic effects from this Final
Interpretation. However, as with other circumstances in which the Commission speaks to the
legal obligations of regulated entities, we acknowledge that affected firms, including those
whose practices are consistent with the Commission’s interpretation, incur costs to evaluate the
Commission’s interpretation and assess its applicability to them. Further, to the extent certain
investment advisers currently understand the practices necessary to comply with their fiduciary
duty to be different from those discussed in this Final Interpretation, there could be some
economic effects, which we discuss below.

Clients of investment advisers

The typical relationship between an investment adviser and a client is a principal-agent

relationship, where the principal (the client) hires an agent (the investment adviser) to perform

 

3 In particular, this Final Interpretation expressly notes our belief that a client generally may provide its

informed consent implicitly “by entering into or continuing the investment advisory relationship with the
adviser” after disclosure of a conflict of interest. See supra footnote 68.

32
Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 32 of 42 PagelD #: 216
some service (investment advisory services) on the principal’s behalf. 82 Because investors and
investment advisers are likely to have different preferences and goals, the investment adviser
relationship is subject to agency problems, including those resulting from conflicts: that is,
investment advisers may take actions that increase their well-being at the expense of investors,
thereby imposing agency costs on investors.” A fiduciary duty, such as the duty investment
advisers owe their clients, can mitigate these agency problems and reduce agency costs by
deterring investment advisers from taking actions that expose them to legal liability.**

To the extent this Final Interpretation causes a change in behavior of those investment
advisers, if any, who currently interpret their fiduciary duty to require something different from
this Final Interpretation, we expect a potential reduction in agency problems and, consequently, a
reduction of agency costs to the client.*> For example, an adviser that, as part of its duty of
loyalty, fully and fairly discloses® a conflict of interest and receives informed consent from its
client with respect to the conflict may reduce agency costs by increasing the client’s awareness
of the conflict and improving the client’s ability to monitor the adviser with respect to this

conflict. Alternatively, the client may choose to not consent given the information the adviser

 

82 See, e.g., James A. Brickley, Clifford W. Smith, Jr. & Jerold L. Zimmerman, Managerial Economics and

Organizational Architecture (2004), at 265 (“An agency relationship consists of an agreement under which
one party, the principal, engages another party, the agent, to perform some service on the principal’s
behalf.”); see also Michael C. Jensen & William H. Meckling, Theory of the Firm: Managerial Behavior,
Agency Costs and Ownership Structure, 3 Journal of Financial Economics 305-360 (1976) (“Jensen and
Meckling”).

8 See, e.g., Jensen and Meckling, supra footnote 82.

34 See, e.g., Frank H. Easterbrook & Daniel R. Fischel, Contract and Fiduciary Duty, 36 Journal of Law &
Economics 425-46 (1993).

8 To the extent that this Final Interpretation clarifies the fiduciary duty for investment advisers, one

commenter suggested it may then clarify what clients expect of their investment advisers. See Cambridge
Letter (stating that “greater clarity on all aspects of an investment adviser’s fiduciary duty will improve the
ability to craft such policies and procedures, as well as support the elimination of confusion for retail
clients and investment professionals”).

86 As discussed above, whether such a disclosure is full and fair will depend upon, among other things, the

nature of the client, the scope of the services, and the conflict. See supra section II.C.

33
Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 33 of 42 PagelD #: 217
discloses about a conflict of interest if the perceived risk associated with the conflict is too
significant, and instead try to renegotiate the contract with the adviser or look for an alternative
adviser or other financial professional. In addition, the obligation to fully and fairly disclose a
current conflict may cause the adviser to take other actions, for example eliminating or
adequately mitigating (i.e., modifying practices to reduce) that conflict rather than taking the risk
that the client will not provide informed consent or will look for an alternative adviser or other
financial professional. The extent to which agency costs would be reduced by such a disclosure
is difficult to assess given that we are unable to ascertain the total number of investment advisers
that currently interpret their fiduciary duty to require something different from the Commission’s
interpretation,®’ and consequently we are not able to estimate the agency costs such advisers
currently impose on investors. In addition, we believe that there may be potential benefits for
clients of those investment advisers, if any, to the extent this Final Interpretation is effective at
strengthening investment advisers’ understanding of their obligations to their clients. Further, to
the extent that this Final Interpretation enhances the understanding of any investment advisers of
their duty of care, it may potentially raise the quality of investment advice and also lead to
increased compliance with the duty to monitor, for example whether advice about an account or
program type remains in the client’s best interest, thereby increasing the likelihood that the
advice fits with a client’s objectives.

In addition, to the extent that this Final Interpretation causes some investment advisers to

properly identify circumstances in which conflicts may be of a nature and extent that it would be

 

7 One commenter did not agree that the discussion of fiduciary obligations in the Proposed Interpretation

applied to advisers to funds as well as advisers to retail investors. See NVCA Letter. As discussed above,
this Final Interpretation has clarified the discussion to address this commenter’s concerns and
acknowledges that the application of the fiduciary duty of an adviser to a retail client would be different
from the specific application of the fiduciary duty of an adviser to a registered investment company or
private fund.

34
Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 34 of 42 PagelD #: 218
difficult to provide disclosure to clients that adequately conveys the material facts or nature,
magnitude, and potential effect of the conflict sufficient for clients to consent to it or reject it, or
in which the disclosure may not be specific enough for clients to understand whether and how
the conflict could affect the advice they receive, this Final Interpretation may lead those
investment advisers to take additional steps to improve their disclosures or to determine whether
adequately mitigating (i.e., modifying practices to reduce) the conflict may be appropriate such
that full and fair disclosure and informed consent are possible. This Final Interpretation may
also cause some investment advisers to conclude in some circumstances that they cannot fully
and fairly disclose a conflict of interest to a client such that the client can provide informed
consent. We would expect that these advisers would either eliminate the conflict or adequately
mitigate (i.e., modify practices to reduce) the conflict such that full and fair disclosure and
informed consent would be possible. Thus, to the extent this Final Interpretation would cause
investment advisers to better understand their obligations and therefore to modify their business
practices in ways that (1) reduce the likelihood that conflicts and other agency costs will cause an
adviser to place its interests ahead of the interests of the client or (11) help those advisers to
provide full and fair disclosure, it would be expected to ameliorate the agency conflict between
investment advisers and their clients. In turn, this may improve the quality of advice that the
clients receive and therefore produce higher overall returns for clients and increase the efficiency
of portfolio allocation. However, as discussed above, we would generally expect these effects to
be minimal because we believe that the interpretations we are setting forth in this Final
Interpretation are generally consistent with investment advisers’ current understanding of their

fiduciary duty under the Advisers Act. Finally, this Final Interpretation would also benefit

35
Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 35 of 42 PagelD #: 219
clients of investment advisers to the extent it assists the Commission in its oversight of
investment advisers’ compliance with their regulatory obligations.

Investment advisers and the market for investment advice

In general, we expect this Final Interpretation to affirm investment advisers’
understanding of the fiduciary duty they owe their clients under the Advisers Act, reduce
uncertainty for advisers, and facilitate their compliance. Further, by addressing in one release
certain aspects of the fiduciary duty that an investment adviser owes to its clients under the
Advisers Act, this Final Interpretation could reduce investment advisers’ costs associated with
comprehensively assessing their compliance obligations. We acknowledge that, as with other
circumstances in which the Commission speaks to the legal obligations of regulated entities,
affected firms, including those whose practices are consistent with the Commission’s
interpretation, incur costs to evaluate the Commission’s interpretation and assess its applicability
to them. Moreover, as discussed above, there may be certain investment advisers who currently
understand their fiduciary duty to require something different from the fiduciary duty described
in this Final Interpretation. Those investment advisers would experience an increase in their
compliance costs as they change their systems, processes, disclosures, and behavior, and train
their supervised persons, to align with this Final Interpretation. However, this increase in costs
would be mitigated by potential benefits in efficiency for investment advisers that are able to
understand aspects of their fiduciary duty by reference to a single Commission release that
reaffirms—and in some cases clarifies—certain aspects of the fiduciary duty.®* In addition, and

as discussed above, in the case of an investment adviser that believed it owed its clients a lower

 

88 As noted above, supra footnote 3, this Final Interpretation is intended to highlight the principles relevant to

an adviser’s fiduciary duty. It is not, however, intended to be the exclusive resource for understanding
these principles.

36
Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 36 of 42 PagelID #: 220
standard of conduct, there will be client benefits from the ensuing adaptation of a higher standard
of conduct and related change in policies and procedures.

Moreover, to the extent any investment advisers that understood their fiduciary duty to
require something different from the fiduciary duty described in this Final Interpretation change
their behavior to align with this Final Interpretation, there could also be some economic effects
on the market for investment advice. For example, any improved compliance may not only
reduce agency costs in current investment advisory relationships and increase the value of those
relationships to current clients, it may also increase trust in the market for investment advice
among all investors, which may result in more investors seeking advice from investment
advisers. This may, in turn, benefit investors by improving the efficiency of their portfolio
allocation. To the extent it is costly or difficult, at least in the short term, to expand the supply of
investment advisory services to meet an increase in demand, any such new demand for
investment advisory services could put some upward price pressure on fees. At the same time,
however, if any such new demand increases the overall profitability of investment advisory
services, then we expect it would encourage entry by new investment advisers—or hiring of new
representatives by current investment advisers—such that competition would increase over time.
Indeed, the recent growth in the investment adviser segment of the market, both in terms of
number of firms and number of representatives,”’ may suggest that the costs of expanding the
supply of investment advisory services are currently relatively low.

Additionally, we acknowledge that to the extent certain investment advisers recognize, as
a result of this Final Interpretation, that their fiduciary duty is stricter than the fiduciary duty as

they currently interpret it, it could potentially affect competition. Specifically, this Final

 

%9 See Relationship Summary Proposal, supra footnote 5, at section IV.A.1.d.

37
Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 37 of 42 PagelD #: 221
Interpretation of certain aspects of the standard of conduct for investment advisers may result in
additional compliance costs for investment advisers seeking to meet their fiduciary duty. This
increase in compliance costs, in turn, may discourage competition for client segments that
generate lower revenues, such as clients with relatively low levels of financial assets, which
could reduce the supply of investment advisory services and raise fees for these client segments.
However, the investment advisers who already are complying with the understanding of their
fiduciary duty reflected in this Final Interpretation, and who may therefore currently have a
comparative cost disadvantage, could find it more profitable to compete for the clients of those
investment advisers who would face higher compliance costs as a result of this Final
Interpretation, which would mitigate negative effects on the supply of investment advisory
services. Further, as noted above, there has been a recent growth trend in the supply of
investment advisory services, which is likely to mitigate any potential negative supply effects
from this Final Interpretation.”

One commenter discussed that, in its view, any statement in the Proposed Interpretation
that certain circumstances may require the elimination of material conflicts, rather than full and
fair disclosure or the mitigation of such conflicts, could lead to an effect on the market and costs
to advisers, if such a requirement would cause advisers who had not shared that interpretation to

change their business models or product offerings or the ways in which they interact with

 

%0 Beyond having an effect on competition in the market for investment adviser services, it is possible that

this Final Interpretation could affect competition between investment advisers and other providers of
financial advice, such as broker-dealers, banks, and insurance companies. This may be the case if certain
investors base their choice between an investment adviser and another provider of financial advice, at least
in part, on their perception of the standards of conduct each owes to their customers. To the extent that this
Final Interpretation increases investors’ trust in investment advisers’ overall compliance with their standard
of conduct, certain of these investors may become more willing to hire an investment adviser rather than
one of their non-investment adviser competitors. As a result, investment advisers as a group may become
more competitive compared to that of other types of providers of financial advice. On the other hand, if
this Final Interpretation raises costs for investment advisers, they could become less competitive with other
financial advice providers.

38
Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 38 of 42 PagelD #: 222
clients.”’ We disagree that this Final Interpretation includes a requirement to eliminate conflicts
of interest. As discussed in more detail above, elimination of a conflict is one method of
addressing that conflict; when appropriate advisers may also address the conflict by providing
full and fair disclosure such that a client can provide informed consent to the conflict.” Further,
we believe that any potential costs or market effects resulting from investment advisers
addressing conflicts of interest may be decreased by the flexibility advisers have to meet their
federal fiduciary duty in the context of the specific scope of services that they provide to their
clients, as discussed in this Final Interpretation.

The commenter also drew particular attention to the question of whether the
Commission’s discussion of the fiduciary duty in the Proposed Interpretation applied to advisers
to institutional clients as well as those to retail clients. The same commenter indicated that
failing to accommodate the application of the concepts in the Proposed Interpretation to
sophisticated clients could risk changing the marketplace or limiting investment opportunities for
sophisticated clients, increasing compliance burdens for advisers to sophisticated clients, or
chilling innovation. As explained above, this Final Interpretation, as compared to the Proposed
Interpretation, discusses in more detail the ability of investment advisers and different types of
clients to shape the scope of the relationship to which the fiduciary duty applies.” In particular,
this Final Interpretation acknowledges that while advisers owe each of their clients a fiduciary
duty, the specific obligations of, for example, an adviser providing comprehensive, discretionary

advice in an ongoing relationship with a retail client will be significantly different from the

 

41 See Dechert Letter.

% See supra section ILC.

8 See supra footnotes 78-81 and accompanying text.

39
Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 39 of 42 PagelD #: 223
obligations of an adviser to an institutional client, such as a registered investment company or
private fund, where the contract defines the scope of the adviser’s services and limitations on its
authority with substantial specificity.”

Finally, to the extent this Final Interpretation causes some investment advisers to reassess
their compliance with their duty of loyalty, it could lead to a reduction in the expected
profitability of advice relating to particular investments for which compliance costs would
increase following the reassessment.” As a result, the number of investment advisers willing to
advise a client to make these investments may be reduced. A decline in the supply of investment
adviser advice regarding these types of investments could affect efficiency for investors; it could
reduce the efficiency of portfolio allocation for those investors who might otherwise benefit from
investment adviser advice regarding these types of investments and are no longer able to receive
such advice. At the same time, if providing full and fair disclosure and appropriate monitoring
for highly complex products (e.g., those with a complex payout structure, such as those that
include variable or contingent payments or payments to multiple parties) results in these products
becoming less profitable for investment advisers, investment advisers may be discouraged from
supplying advice regarding such products. However, investors may benefit from (1) no longer
receiving inadequate disclosure or monitoring for such products, (2) potentially receiving advice
regarding other, less complex or expensive products that may be more efficient for the investor,

and (3) only receiving recommendations for highly complex or high cost products for which an

 

4 See supra section IIA.

8 For example, such products could include highly complex, high cost products with risk and return

characteristics that are hard for retail investors to fully understand, or where the investment adviser and its
representatives receive complicated payments from affiliates that create conflicts of interest that are
difficult for retail investors to fully understand.

40
Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 40 of 42 PageID #: 224
investment adviser can provide full and fair disclosure regarding its conflicts and appropriate

monitoring.

List of Subjects in 17 CFR Part 276

Securities.

Amendments to the Code of Federal Regulations

For the reasons set out above, the Commission is amending Title 17, chapter II of the

Code of Federal Regulations as set forth below:

PART 276-INTERPRETATIVE RELEASES RELATING TO THE INVESTMENT

ADVISERS ACT OF 1940 AND GENERAL RULES AND REGULATIONS

THEREUNDER

1. Part 276 is amended by adding Release No. IA—5428 and the release date of June 5,

2019, to the end of the list of interpretive releases to read as follows”

 

 

 

Regarding Standard of
Conduct for Investment

Advisers

 

 

 

 

Subject Release No. Date Fed. Reg. Vol. and Page
* Re kK KK kk
Commission Interpretation | IA-5248 June 5, 2019 | [Insert FR Volume

Number] FR [Insert FR

Page Number]

 

41

Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 41 of 42 PagelD #: 225

 
By the Commission.

Dated: June 5, 2019.

Vanessa A. Countryman,

Acting Secretary.

42
Case 3:20-cv-01064 Document 15-1 Filed 02/11/21 Page 42 of 42 PagelD #: 226
